Mm BB WwW Bw

1 oc ~AY OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 1 of 10

Cary Kletter (SBN 210230)
Rachel Hallam (SBN 306844)
KLETTER LAW

1900 S. Norfolk Street, Suite 350
San Francisco, California 94403
(415) 434-3400

Attorneys for Plaintiff
ALFREDO BRAVO

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

ALFREDO BRAVO, Case No. 3:18-cv-01913-EMC
Plaintiff, PLAINTIFF ALFREDO BRAVO’S

NOTICE OF MOTION TO REMAND;

¥. MEMORANDUM OF POINTS OF
AUTHORITY IN SUPPORT OF

ON DELIVERY SERVICES, LLC; PLAINTIFF’S MOTION FOR

JORGE ALFARO; FRISCO BAY REMAND

TRANSPORT, INC.; DYNAMEX; XPO

LOGISTICS SUPPLY CHAIN, INC.; Date: February 14, 2019

AMAZON.COM SERVICES, INC.; IKEA | Time: 1:30 p.m.
U.S. WEST, INC.; MATTRESS FIRM, Judge: Hon. Edward M. Chen
INC.; and NORTH AMERICAN Ctrm: 5 - 17th Floor

LOGISTICS GROUP LLC,
Complaint Filed: February 14, 2018

Defendants. TAC Filed: January 15, 2019
Complaint Removed: March 28, 2018
Trial Date: Not yet set

 

 

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on February 14, 2019 at 1:30 p.m., or as soon as
thereafter as the matter can be heard in Courtroom 5 of the above-captioned court, located at
Golden Gate Avenue, San Francisco, California 94102, the Honorable Edward M. Chen
presiding, Plaintiff will move and hereby does move this Court for an Order remanding this
matter to the Superior Court of the State of California, County of Alameda.

This motion is made on the ground that there is no federal subject matter jurisdiction

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND
i

 
CO CO SE NH wr KR ow oP Oe

MN PY NM BMP NR BP OY Be Be ee ee ee ve Uv UL
eS DH ROY OBE GD BD we OKO BOULUD US

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 2 of 10

over this case.
This motion is based on this Notice of Motion and Memorandum of Points and
Authorities, on all of the pleadings, records, and papers on files in this action, and on the

Declaration of Cary Kletter filed concurrently herewith.

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’?S MOTION TO REMAND

It

 
 

Bw bp

SO CO “I GQ wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
21
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 3 of 10

TABLE OF CONTENTS

I INTRODUCTION oo cccsssesesecsssssesssesssassssssvecessscsesssersesssseesesvanesusasssagsesesusatansvacaysneasse
U. PACTUAL CLAIMS wiv.cecsesssessesseseseesssesessevesesessavssensassvenesescesensscsessavayevsssseestvaersevasneasas
TH. = LEGAL ARGUMENT 0... ceccesssssssessssesssressssscseesasssssssesusssssavavevsastcacarsvacstsesacaavsveusavavacaes
a. Legal Standard for a Motion for Remand .....c..cccsscesesssesesssesessesessssssesnasenseers
b. No Federal Question Jurisdiction Exists ......ccccccccscsccssscscsesscssssesterssesseecdenecserees

c. The Court Should Not Exercise Supplemental Jurisdiction over Plaintiff's State

Law Claims wo. esceccesescscesessssessssesessescassesscseseeassesesecassesecsssesessevassaasesvevcanseecaveenavens
1, Plaintiff's Case Has Not Benn Pending for An Extended Time...............
2, This Court Has Not Spent Significant Time on this Case «0.0... 5
3. Plaintiff Dismissed Federal Claim for Non-Forum Related Reasons.......
4, Statute of Limitations on State Law Claims Have Not Expired..............
5, Plaintiff's State Law Claims Are Not Straightforward 0.00... cesses 6
TV. —§ CONCLUSION vce cccccsccteeeecnecseeneeseeseecseeeccseseecsenaasaesaesegeeceaesnesaeneesaaeeenecaesenesssenees 6

—iii-

 
1 Fm Ww ho

SO ff “DOO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 4 of 10

TABLE OF AUTHORITIES
FEDERAL CASES

Adorno Enterprises, Inc. v. Federated Dept. Stores, Inc.
629 F.Supp. 1565 caicsececccsssssesesssssseeressssesssnssesseseesssenssusstsssvcsusucsusesscausassusacevaavansneatensasacavsseavevees

Inre Paoli R.R. Yard PCB Litig.
3S F3d 717 (3rd Cir, 1994) oo cccccccssssssssscsvevssssesesscscausvsnsvseeussvsssuessavavassavavavasauesaveseecscaarsesetsvavenees

International Primate Protection League y. Administrators of Tulane Ed. Fund
S00 U.S. 72 (1991) cecsccscssecesscnesssssseanssesessssnsscsusssavsssecessvsauevssvasasessnsavsnsasvsesusecavareseeassraneagseess

Karnatcheva v. JPMorgan Chase Bank
871 F.Supp.2d 834 (D.Mitn.2012) ..ccccccccccsssesssssssscsssccscscssscsescsussssvecacerscacuevsuassavssavacavsrsevaavavavees

Meyer v. Health Management Associates, Inc.
841 F.Supp.2d 1262 (S.D Fla. 2012)... ecsssssessssssseessscenscssscssessssseassescsvavavsesevayevsssvevseseevstsenscaes

Reynolds v. County of San Diego
84 F3d 1162 (Sth Cir, 1996) ec ccccessssssessscsvsssescessescseessvssevssevsscsssssasesssesssavaveeusvavacseaveveveneneneas

Roche v. John Hancock Mut. Life Ins. Co.
81 F3d 249 (1st Cir, 1996) ee cecccsescesesseesesecsnecsessseessesssessnsseasassesusceessvesassasseususassseuscsuicavenens

Koseiti Const., Inc. v. Lot 10 of East Greenwich Town Assessor’s Plat 14
754 F.Supp. 14 (DRL L991) ccetcesneeseenccsseneceeeecsesersceseusesessassesseessssssssesassusasasscacseseessseesenes

RWI Memt. Co., Inc. v. BP Products North America, Inc
672 F3d 476 (7th Cit, 2012) cccccsesscsssesvesesessenscsesesscnseecssesessessesacessceecausensssesseceesecesseseceusenvaanes

Schneider v. TRW, Inc.
938 F2d 986 (9th Cir, L997) occ ccsccsescsesssseerseessseeessessessesancessscavsusseceassasssesasssaessucsesessseeassassaves

FEDERAL STATUTES
QB USC. § 144706) cccccsccescscsssssevecsessescccrsssssesvesevecessecesssssenvuscerseeeeeeessessavsveeeseceesnsenmeeieiseseacsenasivene

—iv—

 
on Se Ww bh

Oo CO SIN

10
1]
12
13
14
i)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 5 of 10

I. INTRODUCTION

Plaintiff ALFREDO BRAVO (“Plaintiff”) filed the instant action against Defendants for
claims arising out of Plaintiffs employment with Defendants, Plaintiff was employed as a
driver’s helper wherein he rode in delivery trucks, completed deliveries, and assembled furniture.
Plaintiff was erroneously classified as an independent contractor and paid a flat daily rate
regardless of Plaintiff's hours worked. Plaintiff's claims against Defendants include Failure to
Pay Straight Wages, Failure Pay Overtime Wages, Liquidated Damages, Failure to Provide Meal
Periods, Waiting Time Penalties, Failure to Provide Accurate Pay Stubs, Unlawful Business
Practices, Statutory Prejudgment Interest, Failure to Provide Records, and Unreimbursed
Expenses.

On March 28, 2018, this case was removed to federal court on the basis of federal
question jurisdiction. On September 21, 2018, Plaintiff filed his Second Amended Complaint
(“SAC”) naming MASCO as a Defendant and detailing his work for Defendants. On November
3, 2018, MASCO filed a motion to dismiss Plaintiff’s SAC and to strike Plaintiff's claim for
injunctive relief. On December 20, 2018, this court granted MASCO’s Motion to Dismiss with
leave for Plaintiff to amend his complaint. Plaintiff thereafter filed his third amended complaint
(“TAC”), which omitted the federal causes of action alleged against every Defendant. As
Plaintiffs TAC solely alleges causes of action based on California law, the case should be
remanded to the original court of jurisdiction.

II. FACTUAL CLAIMS

Plaintiff's Third Amended Complaint arises from wage and hour violations Defendants
committed while employing Plaintiff. Plaintiff started working for Defendants as a driver’s
helper in January 2016. TAC at JJ 18, 19. In an effort to shield themselves from liability,
Defendants all falsely claimed that Plaintiff did not work for them— that he was an “independent

contractor” driver’s helper. Jd at § 13. In reality, Defendants jointly employed Plaintiff. /d at {

11.

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND
-1-

 
0D 6 “YON th BR BH Oe

we NM BRO BRO RO RD BRD ORD OR Om mia ea ae
oO “I ODO nF FP Wo KF DOD OBO OH “SS HO A FSF WH VY KY BS

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 6 of 10

From January 2016 to December 2017, Plaintiff worked full-time solely for Defendants
and did not have a business license at any time. Jd. at J 23, 24. Plaintiff rode in the cab of the
truck next to the driver, normally Juan or Jose “Freddy” Cano, and assisted the driver in loading
the vehicle with products and in completing delivery of the products. Jd at {J 20, 21.
Defendants unilaterally determined when Plaintiff began and stopped work each day, which
truck and driver Plaintiff was assigned to, which route Plaintiff was assigned to, which products
Plaintiff was to load onto the truck and deliver to Defendants’ customers, and which products to
assemble. /d. at J 27-30.

Defendants utilized a routing application, “Dispatch Truck,” to track all deliveries
Plaintiff made on behalf of Defendants. Jd. at § 43. Plaintiff was required to scan all deliveries
before taking the package from each Defendants’ shipment center, obtain the signature off
Defendants’ customers, and log delivery information for Defendants. Through Dispatch Truck,
MASCO provided Plaintiff with authorization codes and directed Plaintiff as to the next steps
when the customer was unavailable to accept the package.

Plaintiff worked very long hours for Defendants without complaints for almost two
years. dd. at J 41. Despite Plaintiff's dedication, he was subjected to unlawful employment
practices by Defendants. /d at 4 34. Because Plaintiff was classified as an independent
contractor, Defendants did not bother to record Plaintiff’s hours worked, overtime, or meal
breaks taken as required by applicable law. Jd. at J 35. Plaintiff did not invoice Defendants for
the work he completed on their behalf, as an independent contractor would. Jd. at 25. Instead,
Defendants paid Plaintiff by the shift, not by the hour, and as a result, he was paid less than
minimum wage and no overtime pay. Jd. at { 38. Plaintiff should have been classified as a non-
exempt employee based on his duties because there is no conceivable theory under California
law pursuant to which Plaintiffs work would qualify him to be classified as an exempt
employee or independent contractor, Id. at ¥ 15.

Plaintiff devoted long hours to ensure each Defendant’s success. Jd. at { 41. Plaintiff

worked more than 8 hours a day every day from January 2016 to December 12, 2017, and

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND

-2-

 
ao eo 6S SIS DH A SO UH LULL

RO BO NM BRD OR ORD ODO Oe eee
so 4 Bf OWA Um PUUWwLOUhDNlUlUCUMr DlUCUCcCOUlUlClUCNOUlCUCOULUmaNS OC le A Sea

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 7 of 10

Plaintiff often worked more than 12 hours a day. Jd. From January 2016 to December 2017,
Plaintiff worked on average 5 to 6 days a week and performed 10 to 14 hours of work each day
for Defendants. fd at § 52.

Plaintiff did not receive wage statements listing his hours worked, meal breaks taken,
nor list wage withholdings as required by applicable California law. Jd. at { 67. Plaintiff was
required to use his cell phone for work-related calls, including calls to Defendants for
instructions to complete deliveries, but he has never been reimbursed for his cell phone
expenses. fd. at { 69.

Plaintiff's employment was constructively terminated in December 2017 as a result of
Defendants’ failure to provide him with a safe work environment, provide proper insurance, pay
him accurate wages, and issue correct wage statements. /d. at { 70.

Wi. LEGAL ARGUMENT
a. Legal Standard for a Motion for Remand

Pursuant to 28 U.S.C. § 1447(c), a motion for remand lies where there is no diversity of
citizenship, or the claim does not in fact “arise under” federal law. Such defects go to the court’s
subject matter jurisdiction and can be raised at any time. International Primate Protection
League v. Administrators of Tulane Ed. Fund (1991) 500 US 72, 87. The statute requires
continuing scrutiny of removal of a case from a state tribunal; district court’s obligations are not
terminated once initial transfer has taken place; the law contemplates that the district judge act
sua sponte to remand the case where appropriate. Adorno Enterprises, Inc. v. Federated Dept.
Stores, Inc., D.R.1.1986, 629 F.Supp. 1565.

A district court may grant motion to remand to state court if it finds that it lacks subject
matter jurisdiction. Rosciti Const., Inc. v. Lot 10 of East Greenwich Town Assessor's Plat 14,
D.R.1.1991, 754 F.Supp. 14. On motion to remand, removing party bears burden of showing
existence of federal subject matter jurisdiction, to meet its burden, removing party must prove,
by a preponderance of the evidence, the facts supporting federal jurisdiction. Meyer v. Health

Management Associates, Inc., S.D.Fla.2012, 841 F.Supp.2d 1262, In reviewing motion to

PLAINTIFE ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF'S MOTION TO REMAND

-3-

 
cA Be OO

eo Co sD

10
1]
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 8 of 10

remand to state court, district court must resolve all doubts in favor of remand, and party
opposing remand has burden of establishing federal jurisdiction by preponderance of the
evidence. Karnatcheva v. JPMorgan Chase Bank, N.A., D.Minn.2012, 871 F.Supp.2d 834,
affirmed 704 F.3d 545, rehearing and rehearing en banc denied, certiorari denied 571 U.S. 939,

Upon dismissal of a plaintiffs federal claims, most courts hold that whether to dismiss on
retain supplemental claims under these circumstances is “fully discretionary” with the district
court. Schneider v. TRW, Inc. (9th Cir. 1991) 938 F2d 986, 993-994; Roche v. John Hancock
Mut. Life Ins. Co. (1st Cir. 1996) 81 F3d 249, 256-257. Other courts hold that “in the usual case
in which federal law claims are eliminated before trial, the balance of factors will point
toward declining to exercise jurisdiction over the remaining state law claims.” Reynolds vy.
County of San Diego (9th Cir. 1996) 84 F3d 1162, 1171.

Here, remand should be granted because Defendants cannot show federal subject matter
jurisdiction and the factors disfavor the District Court’s exercise supplemental jurisdiction over
Plaintiff's state law claims.

b. No Federal Question Jurisdiction Exists

On February 14, 2018, Plaintiff filed his complaint in California Superior Court County
of Alameda. Cary Kletter Declaration at § 4. This case was removed solely on the basis federal
question jurisdiction as the Complaint alleged claims under the Fair Labor Standards Act. Jd. at
45. Plaintiff filed his Third Amended Complaint, which does not allege any claims under the
Fair Labor Standards Act. Jd. at § 10. Plaintiff is forgoing his federal claims in favor of pursuing
his stronger claims under the California Labor Code. As a result, Plaintiff's complaint solely
alleges claims under California law. Thus, there is no a basis for federal question jurisdiction,

and the court can exercise supplemental jurisdiction over Plaintiff’s state causes of action if

there is a compelling reason to do so.
c. The Court Should Not Exercise Supplemental Jurisdiction over Plaintiff's

State Law Claims
Supplemental jurisdiction over Plaintiff's remaining claims is discretionary.
Factors found to favor a federal court’s retention of supplemental jurisdiction over state law

PLAINTIEF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND

_4-

 
Oo SS SN DH FSP WY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 9 of 10

claims include: if the case has been pending in federal court for an extended time; if the court is
familiar with the issues and spent significant time on the case; if it appears that Plaintiff has
dismissed his federal claims in order to seek the state forum; if the statute of limitations has run
on the state law claims, precluding the filing of a separate suit in state court; or it is absolutely
clear how the state law claims can be decided. See RW Mgmt. Co., Inc. v. BP Products North
America, Inc. (7th Cir. 2012) 672 F3d 476, 480; see also In re Paoli R.R. Yard PCB Litig. (3rd
Cir. 1994) 35 F3d 717, 738. Taking these factors into account, Plaintiff requests that this Court
decline to exercise supplemental jurisdiction over Plaintiff's state law claims.
1. Plaintiff’s Case Has Not Been Pending for An Extended Time
Plaintiff filed his complaint in state court in February 2018. This case was removed to
federal court on March 28, 2018. This case thus has been pending for less than a year before this
court, and a trial date has not yet been set.
2. This Court Has Not Spent Significant Time on this Case
From March 28, 2018 to present, several Defendants have filed motions to dismiss
Plaintiff's Complaint and Second Amended Complaint. Other than hearing these motions, the
Court has not determined any other issues in this case. Discovery has not commenced; the Court
has not even yet conducted the Initial Case Management Conference. This case is clearly in the
early stages, and significant judicial resources would not be wasted if the Court denies
supplemental jurisdiction over Plaintiff's state law claims.
3. Plaintiff Dismissed Federal Claims for Non-Forum Related Reasons
Plaintiff is amending his complaint to dismiss his claims under the Fair Labor Standards
Act as a result of the Court’s orders from the hearings on Amazon’s Motion to Dismiss
Plaintiffs Complaint and on Masco’s Motion to Dismiss Plaintiffs Second Amended
Complaint. Plaintiff is electing to pursue relief solely through his California Labor Code causes
of action. Plaintiff is not dismissing his Fair Labor Standards Act claims for any improper
purpose, including forum shopping. Cary Kletter Declaration at §[ 11.

Mf

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND

-5-

 
ee Ww hw

sO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01913-EMC Document 91 Filed 01/15/19 Page 10 of 10

4. Statute of Limitation on State Law Claims Have Not Expired
Plaintiff's TAC alleges the following California Labor Code violations: unpaid straight
wages, unpaid overtime, liquidated damages, failure to provide meal breaks, waiting time
penalties, failure to provide accurate wage statements, failure to provide records, and
unreimbursed business expenses. In addition, the TAC alleges Unfair Business Practices in
Violation of the California Business and Professions Code. The statute of limitations for these
claims are 3 years (extended to 4 years if Defendant is found liable under the Business and
Professions Code), Plaintiff worked for Defendants from January 2016 to December 2017; thus,
the statute of limitations for his claims have not expired.
5. Plaintiff?s State Law Claims Are Not Straightforward
Finally, Plaintiff's state law claims are not straightforward because there are preliminary
novel issues under California law that must be determined before liability for Plaintiff's wage
and hour issues. As identified during the hearing on Masco’s Motion to Dismiss, the Court will
have to determine whether under California law Masco Cabinetry is liable for wage and hour
issues as a joint employer or client employer. /d. at | 9; ECF 88. It is generally recognized that if
is more appropriate for a state court to interpret state law. Therefore, this factor also favors this
District Court to decline to exercise supplemental jurisdiction over Plaintiff's remaining state law
claims.
IV. CONCLUSION

Based on the foregoing, Plaintiff requests that the Court remand this case to the Superior

Court of California, County of Alameda.

 

Dated: January 15, 2019 KLETTER LAW
AEA A ti,
By: 2 abel, 4f CE tae
Cary Kletier
Rachel Hallam
Attorneys for Plaintiff
ALFREDO BRAVO

PLAINTIFF ALFREDO BRAVO’S NOTICE OF MOTION AND MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT OF
PLAINTIFF’S MOTION TO REMAND

-6-

 
